DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 and 11-13 are rejected under 35 U.S.C. 103 as obvious over Liu (CN106111118A) (for applicant’s convenience, Machine translation has been used for citations) in view of Reichert et al (US2015/0217230).
Liu teaches an extruded honeycomb catalyst comprising extruded vanadium oxide (V2O5) and antimony oxide (Sb2O5) (abstract, machine translation  claim 1-3, Description para. [0010], [0011], [0013]-[ 0019], [0065], [0067], [0072], [0075],[0086], [0088], example 4-8,  table 1).   Liu teaches vanadium oxide being active component (claim 1). 
As for the claimed antimony oxide as promoter, Liu also teaches Sb2O5 can help inhibit conversion of SO2 ([0095]), wherein such inhibition apparently promoting catalyst activity for denitration ([0026]).  Thus, Liu disclosed Sb2O5 function as promoter.   
Furthermore, Liu teaches kneading vanadium precursor, antimony precursor together with binder, hole expansion material, then extruding such mixture to a honeycomb body, drying and calcining to form an extruded honeycomb catalyst containing extruded vanadium oxide (calculated based on V2O5) and antimony oxide (calculated based on Sb2O5) ([0013]-[0019], example 4-8, table 1), therefore, Liu disclosed extruded honeycomb catalyst having extruded  vanadium oxide and antimony oxide. 
Regarding claim 1, Liu does not expressly teach the catalyst comprising from 200 to 600 cells per square inch of cross section. 
Reichert et al teaches a selective catalytic reduction (SCR) catalyst for the reduction of NOx comprising oxides of vanadium, tungsten and titanium ([0001], [0020]) wherein such catalyst can be coated onto a flow-through monolith substrate or in extruded form ([0021]).  Reichert et al. further discloses such flow-through monolith, e.g. honeycomb having a cell density of 45 to 400 cells pare square inch (cpsi ) ([0021]). 
It would have been obvious for one of ordinary skill in the art to adopt such cell density as shown by Reichert et al. to practice the honeycomb catalyst of Liu because adopting such well-known cell density for help providing a desired SCR catalyst for desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 
It is also noted that instantly claimed “an extruded honeycomb catalyst comprising extruded…”, both extruded directs to the process of forming the instantly claimed catalyst composition, i.e. a product by process limitation.  It is noted that      even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See § MPEP 2113).  In this case, Liu in view of Reichert et al. already teaches a same or substantially the same catalyst as that of instantly claimed.                   
Regarding claim 2, Liu already teaches using a binder material, specifically hydroxypropyl methylcellulose, glass fiber to form such catalyst composition wherein such binder materials are completely carbonized (i.e. formed a matrix) ([0035], example 4-8). 
Regarding claim 3-4, Liu further discloses the catalyst carrier comprising TiO2 wherein TiO2 content in the total catalyst is 75-85% by weight (claim 2, 4, [0011], [0058]-[0059], [0061]-[0065], [0070]-[0071], [0079],[0080], [0085],[0086], example 4-8). Since Liu disclosed TiO2 content suggests that such TiO2 as carrier having at least more than 50% by weight of TiO2 based on the total weight of the active support.  Liu also expressly teach metatinic acid comprising more than 65% by weight of TiO2 ([0038], example 4-8) as support. 
Regarding claim 5, Liu also discloses the V2O5 content in the catalyst being 1-5% by weight, specifically 3, 4% (claim 2, table 1). 
Regarding claim 6, Liu also discloses the antimony oxide (based on Sb2O5) content in the catalyst being 0-7% by weight, specifically 2, 3, 4% (claim 2, table 1). 
Regarding claim 7, Liu already  discloses the V2O5 content in the catalyst being 1-5% by weight, specifically 3, 4% (claim 2, table 1), while antimony oxide (based on Sb2O5)  content in the catalyst being 0-7% by weight, specifically 2, 3 , 4%  (claim 2, table 1),  such teachings suggests Sb/V can be within the claimed molar ratio ( for example, when V2O5 content being 3% while Sb being 4%, the molar ratio of Sb/V=1:4.). 
Regarding claim 8, such limitation has been met as discussed above. 
Regarding claim 9, Liu also discloses TiO2 (support) in the catalyst being 75-85% while V2O5 content in the catalyst being 1-5% by weight, and antimony oxide (based on Sb2O5) content in the catalyst being 0-7% by weight, which brings the support and active component and promoter element content in the catalyst within or substantially overlapping with that of instantly claimed range. 
Regarding claim 11, Liu already teaches binder can be included in such catalyst composition ([0035], example 4-8), which can be totally carbonized (i.e. formed as a matrix), hence, a binder in amount of 0 to 50% by weight based on total weight of catalyst presented thereof. 
Regarding claim 12-13, Liu does not expressly teach binder/matrix content in the catalyst composition being 5 to 30% (or 10 to 25%) by weight. 
However, Liu already teaches TiO2 (support) in the catalyst being 75-85% while V2O5 content in the catalyst being 1-5% by weight, and antimony oxide (based on Sb2O5) content in the catalyst being 0-7% by weight, while attapulgite being 0-15%, WO3 0-5%, Nb2O5 0-5%, wherein the minimum content of all components in the catalyst composition being 76%.   Liu already teaches binder can be included in such catalyst composition ([0035], example 4-8), which can be totally carbonized (i.e. formed as a matrix), hence, a binder directed to carbonized matrix in the catalyst would be in amount of 0 to 24% by weight based on total weight of catalyst.  Such binder/matrix content overlaps with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claim(s) 10 is rejected under 35 U.S.C. 103 as obvious over Liu (CN106111118A) (for applicant’s convenience, Machine translation has been used for citations) in view of Reichert et al (US2015/0217230) as applied above, and further in view of Ito (US2008/0236122) or Schermanz (US2011/0150731). 
Liu in view of Reichert et al has been described as above. 
Regarding claim 2 or 10, Liu in view of Reichert et al does not expressly teach catalyst further comprising a binder, or the binder and/or matrix material being at least one selected from the group consisting of cordierite, glass fiber, nitride, carbide, alumina etc.
Ito teaches inorganic binder alumina sol, silica sol etc. can be used as binder in an extruded honeycomb catalyst ([0037], [0066]). 
Schermanz teaches binder typically comprises Al2O3 or SiO2 ([0069]), [0073], [0090]) for forming a honeycomb catalyst. 
It would have been obvious for one of ordinary skill in the art to adopt alumina sol as binder as shown by Ito to modify the catalyst of Liu in view of Reichert et al because adopting such well-known binder material for helping forming desired extruded honeycomb catalyst for treating exhaust gas is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
It would have been obvious for one of ordinary skill in the art to adopt binder comprises Al2O3 or SiO2 as shown by Schermanz to modify the catalyst of Liu in view of Reichert et al because adopting such well-known binder material for helping forming desired honeycomb catalyst for treating exhaust gas is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claims 1, 3-9 and 12-13 are rejected under 35 U.S.C. 103 as obvious over Ha et al (US2009/0143225) in view of Reichert et al (US2015/0217230). 
Ha et al. teaches a catalyst composition comprising catalysts for the reduction of nitrogen oxides that are impregnated in to supporters and contain vanadium as an active material and antimony as a promoter ([0012]) wherein titanium oxides, alumina, etc. or their mixture, preferably TiO2 used as support ([0017]), vanadium compound such as vanadium oxides (active material), antimony oxides (promoter) impregnated onto carrier ([0018]-[0020]). 
Regarding claim 1, Ha et al. does not expressly teach such catalyst being extruded honeycomb or the catalyst comprising from 200 to 600 cells per square inch of cross section. 
Reichert et al teaches a selective catalytic reduction (SCR) catalyst for the reduction of NOx comprising oxides of vanadium, tungsten and titanium ([0001], [0020]) wherein such catalyst can be coated onto a flow-through monolith substrate or in extruded form ([0021]).  Reichert et al. further discloses such flow-through monolith, e.g. honeycomb having a cell density of 45 to 400 cells pare square inch (cpsi ) ([0021]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known catalyst in extruded form, i.e. extruded honeycomb having a cell density of 45 to 400 cells  as shown by Reichert et al to modify the catalyst comprising vanadium oxide an antimony oxide of Ha et al. because one of ordinary skill in the art would have been “obvious to try” catalyst in extruded honeycomb with such cell density as shown by Reichert et al for help providing a desired SCR catalyst for reduction of NOx as suggested by Reichert et al.  Furthermore, adopting such well-known catalyst in extruded honeycomb with such cell density for providing desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). It would have been obvious for one of ordinary skill in the art to adopt such well-known cell density in a honeycomb catalyst for help providing a desired SCR catalyst for desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 
It is also noted that instantly claimed “an extruded honeycomb catalyst comprising extruded…”, both extruded directs to the process of forming the instantly claimed catalyst composition, i.e. a product by process limitation.  It is noted that      even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process   (See § MPEP 2113 ).  In this case, Ha et al. in view of Reichert et al. already teaches a same or substantially the same catalyst as that of instantly claimed.                   
Regarding claim 3-4, Ha et al. already teaches catalyst support being TiO2 wherein apparently 100% of TiO2 in such support ([0017], example 1, 2). 
Regarding claim 5-7, Ha et al. further discloses that vanadium being 1-3% by weight and antimony amount being 0.5-7% by weight ([0014], [0015]), wherein such content of vanadium and antimony suggesting overlapping amount of vanadium oxides, antimony oxides and overlapping molar ratio of Sb/V as those of instantly claimed, thus renders prima facie case of obviousness (See MPEP 2144. 05 I).   Furthermore, it would have been obvious for one of ordinary skill in the art to adopt same amount of vanadium oxides, antimony oxides and same molar ratio of Sb/V as those of instantly claimed via routine experimentation for help providing a catalyst for effectively reducing nitrogen oxides as suggested by Ha et al ( [0014]-[0016], [0020]). 
Regarding claim 8, Reichert et al already teaches such limitation as discussed above. 
Regarding claim 9, since Ha et al. already teaches catalyst metal loaded onto support total amount being not more than 10% by weight, hence, the catalyst support amount in the total catalyst content being not more than 90% by weight. 
Regarding claim 12-13,  Ha et al. already suggested overlapped amount of vanadium oxides, antimony oxides and supporter content  as that of instantly claimed, since binder content in the total honeycomb structure forming composition content can be no more than 30% by weight (e.g. 30 parts of binder and 100 parts of ceramic material wherein such honeycomb catalyst also contain catalytic metal, other additive in small amount),   it would have been obvious for one of ordinary skill in the art that the binder (matrix resulted from such binder) content in the catalyst no more than 30% by weight as well, wherein such content overlapping with that of instantly claimed binder content, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as obvious over Ha et al (US2009/0143225) in view of Reichert et al (US2015/0217230) as applied above, and further in view of Ito (US2008/0236122) or Schermanz (US2011/0150731). 
Ha et al in view of Reichert et al has been described as above. 
Regarding claim 2 or 10, Ha et al in view of Reichert et al does not expressly teach catalyst further comprising a binder, or the binder and/or matrix material being at least one selected from the group consisting of cordierite, glass fiber, nitride, carbide, alumina etc.
Ito teaches inorganic binder alumina sol, silica sol etc. can be used as binder in an extruded honeycomb catalyst ([0037], [0066]). 
Schermanz teaches binder typically comprises Al2O3 or SiO2 ([0069]), [0073], [0090]) for forming a honeycomb catalyst. 
It would have been obvious for one of ordinary skill in the art to adopt alumina sol as binder as shown by Ito to modify the catalyst of Ha et al. in view of Reichert et al because adopting such well-known binder material for helping forming desired extruded honeycomb catalyst for treating exhaust gas is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
It would have been obvious for one of ordinary skill in the art to adopt binder comprises Al2O3 or SiO2 as shown by Schermanz to modify the catalyst of Ha et al. in view of Reichert et al because adopting such well-known binder material for helping forming desired honeycomb catalyst for treating exhaust gas is well within the scope of one ordinary skill in the art (see MPEP 2143 KSR).  
Claims 2 and 11 are rejected under 35 U.S.C. 103 as obvious over Ha et al (US2009/0143225) in view of Reichert et al (US2015/0217230) as applied above, and further in view of Hirose (EP2505252A1). 
Ha et al in view of Reichert et al has been described as above. 
Regarding claim 2, Ha et al in view of Reichert et al does not expressly teach catalyst further comprising a binder.
Hirose teaches a honeycomb catalyst body can be used for loading catalyst to purify exhaust gas ([0001]-[0003])  wherein the honeycomb  carrier can carry a larger amount of a catalyst  ([0006], [0014]).  Hirose further discloses NOx reduction catalyst can include vanadium ([0060]) can be loaded onto an extruded  honeycomb carrier  thus forming an extruded honeycomb catalyst ([0037]-[0054]).Hirose further discloses organic binder ([0047], [0048]) can be used to make honeycomb carrier, therefore,   it would have been obvious for one of ordinary skill in the art to adopt that organic binder as shown by Hirose to modify the catalyst of Ha et al in view of  Reichert et al thus helping forming desired extruded honeycomb catalyst as suggested by Hirose because adopting such well-known organic binder for forming desired extruding mixture of a extruded honeycomb catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 11, Hirose further teaches binder can be included in such catalyst composition ([0047]), whose amount can be 30 to 150 parts based on ceramic material for forming honeycomb carrier, hence, a binder in amount of 0 to 50% by weight based on total weight of catalyst presented thereof. 
It would have been obvious for one of ordinary skill in the art to adopt such content of organic binder as shown by Hirose to modify the catalyst of Ha et al in view of Reichert et al thus helping forming desired mixture for extruded honeycomb catalyst as suggested by Hirose because adopting such well-known organic binder content for forming desired extruding honeycomb catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of US patent No. 11219859 (previously co-pending Application No. US 16/320708) in view of Reichert et al (US2015/0217230).  US ‘859 teaches a catalyst comprising a support (e.g. TiO2, Al2O3 etc.), active components are in the form of oxides of each of vanadium, antimony and the at least further component. Co-pending application’708 does not expressly teach such catalyst being extruded honeycomb or cell density. Reichert et al has been described above.   It would have been obvious for one of ordinary skill in the art to adopt  vanadium oxides and antimony oxides supported on a support and obtaining a honeycomb structure of Reichert et al with cell density of 45 to 400 cells per square inches  because by doing so can help provide an extruded honeycomb catalyst having desired  NOx reduction performance in  exhaust gas as suggested Reichert et al and because adopting such well-known extruded honeycomb catalyst with such well-known cell density for providing a desired NOx reduction catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Response to Arguments
Applicant's arguments filed on 02/25/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments about Liu allude to high temperature drying therefore no motivation to modify Liu disclosed drying process with any reasonable expectation of success, it is noted that instantly claimed subject matter is an extruded honeycomb catalyst and Liu teaches such limitation but not the claimed cell density of 200 to 600 cells per square inch of cross section wherein such limitation is remedied by the applied secondary reference Reichert et al.  There is no modification to Liu disclosed drying process at all.   In response to applicant’s arguments of modifying Liu’s extruded catalyst to form small cells leading to formation of cracks thus rendering Liu disclosed catalyst unsatisfactory,  this is not found persuasive since it is a pure allegation. 
In response to applicant’s arguments about Liu and Reichert being directed to different catalyst, Liu discloses catalyst comprising vanadium oxide and antimony oxide is for denitration, i.e. removing nitrogen compound, while Reichert disclose a catalyst comprising oxides of vanadium for reduction of reduction of NOx, therefore, they are directed to same type of catalyst both comprising vanadium oxide and both for removing/reducing nitrogen containing compound. 
In response to applicant’s arguments about US2009143225 discloses a catalyst having V and Sb supported on the support material and instant specification discloses “formula and preparation method in US2009143225 could not produce the extruded honeycomb catalyst”, it is noted even though Ha et al. disclosed formula and preparation method cannot forming an extruded honeycomb catalyst, but such teaching does not exclude Ha et al.to US2009143225 disclosed catalyst composition being extruded as honeycomb catalyst as shown by Reichert. 
Since Reichert teaches a selective catalytic reduction (SCR) catalyst for the reduction of NOx comprising oxides of vanadium, tungsten and titanium ([0001], [0020]) wherein such catalyst can be coated onto a flow-through monolith substrate or in extruded form ([0021]).  Reichert et al. further discloses such flow-through monolith, e.g. honeycomb having a cell density of 45 to 400 cells pare square inch (cpsi ) ([0021]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known catalyst in extruded form, i.e. extruded honeycomb having a cell density of 45 to 400 cells  as shown by Reichert et al to modify the catalyst comprising vanadium oxide an antimony oxide of Ha et al. because one of ordinary skill in the art would have been “obvious to try” catalyst in extruded honeycomb with such cell density as shown by Reichert et al for help providing a desired SCR catalyst for reduction of NOx as suggested by Reichert.  Ha et al already teaches antimony oxide being used as promoter in similar NOx reduction catalyst with vanadium oxide as active component.  Therefore, adopting extrusion to extrude such catalyst composition forming an extruded honeycomb catalyst with cell density as shown by Reichert thus obtaining a desired NOx reduction performance would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
In response to applicant’s arguments about Reichert not teaching extruded, Reichert expressly discloses catalyst support, active material together being extruded forming one-piece honeycomb structured catalyst (para. [0021]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US20080286184 discloses catalyst for purifying NOx having honeycomb structure wherein number of hole in opening part may also be decided as appropriate considering kind of exhaust gas to be treated, flow rate of gas, pressure loss, removal efficiency, or the like, but, usually, is preferably around 10 to 1,500 holes per square inch, and particularly preferably 100 to 900 holes per square inch for purification of exhaust gas from diesel cars. When cell density is 10 cell/inch.sup.2 or more, a contact area of exhaust gas and catalyst can be secured, and a sufficient exhaust gas purification performance can be obtained. And when cell density is 1,500 cell/inch.sup.2 or less, performance of internal combustion engine is not impaired because significant pressure loss in exhaust gas does not occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732